MARTIN, J.
The judgment of the trial court was reversed in this ease in an opinion handed down June 12, 1929. The state filed a motion for rehearing, and, pending the disposition of this motion, it has been-properly made to appear by affidavit on file that appellant has died since the rendition of the original opinion. Upon this showing, the appeal is accordingly abated. Original opinion withdrawn.
Appeal abated.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.